Citation Nr: 0501254	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  03-33 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for sinusitis.  

2.  Entitlement to service connection for esophagitis. 

3.  Entitlement to service connection for pancreatitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse. 



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from September 1983 to June 
1990, and from January to August 1991.  He served in 
Southwest Asia from February to May 1991.   

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Baltimore, Maryland, which denied entitlement to service 
connection for sinusitis, esophagitis, and pancreatitis.  

In August 2004, the veteran testified before the undersigned 
Veterans Law Judge at a hearing at the Central Office.  A 
transcript of that hearing has been associated with the 
veteran's VA claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The duty to assist includes obtaining relevant records 
(including private records) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain, and that whenever the Secretary, after making such 
reasonable efforts, is unable to obtain all of the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records with respect to the 
claim.  38 U.S.C. § 5103A(b)(1), (2) (West 2002).

At the August 2004 Board hearing, the veteran testified that 
he had received recent treatment for pancreatitis by private 
physicians, Dr. Nicholas Azinge and Dr. Radman Mostaghim.  He 
stated that he received treatment for the pancreatitis at the 
Georgetown University Medical Center, and was treated by Dr. 
Mohamad Kalan and Dr. Carroll.  He also testified that he was 
treated at a pain clinic; and at a VA health clinic in 
Washington, DC, for sinusitis in 1998, 1999, or 2000.  The 
claims file does not include these records.  VA has a duty to 
seek these records.  38 U.S.C.A. § 5103A(b)(1)(a) (West 
2002).  

The veteran further testified that he was awarded Social 
Security disability benefits in 2002.  Records of his Social 
Security claim and any decision made are not associated with 
the claims folder.  VA has a duty to acquire both the Social 
Security Administration decision, and the supporting medical 
records pertinent to a claim.  Dixon v. Gober, 14 Vet. App. 
168, 171 (2000); Masors v. Derwinski, 2 Vet. App. 181, 188 
(1992). 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is necessary when the record contains 
competent evidence that the claimant has a current disability 
or signs and symptoms of a current disability, the record 
indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

A VA examination is necessary to obtain a medical opinion as 
to whether the pancreatitis and esophagitis were incurred in 
service.  The service medical records show that the veteran 
had symptoms of diarrhea and abdominal cramps in service.  
The service medical records show that the veteran sought 
treatment for such complaints in October 1986, November 1986, 
March 1987, April 1987, June 1988, March 1989, March 1990, 
May 1990, May 1991, and July 1991.  They also show that in 
May 1991, he sought treatment for diarrhea, rectal bleeding, 
stomach cramps, nausea, and abdominal pain.  Diarrhea due to 
a fungal infection was diagnosed.  In July 1991, duodenitis 
due to exposure to oil fires was diagnosed.  A July 1991 
upper gastrointestinal series report indicates that the 
diagnosis was possible minimal esophagitis/duodenitis.  A 
gastrointestinal examination report indicates that the 
diagnosis was infectious inflammatory bowel disease and 
duodenitis with decreased pain.  Upon separation examination 
in July 1991, the veteran reported having stomach trouble and 
frequent indigestion.  The separation examination notes that 
the veteran was deployed to Saudi and he had a diagnosis of 
duodenitis and a high uric acid level.  It was noted that the 
veteran's symptoms were controlled with medication.   

Post-service records show that in December 1994, the veteran 
sough treatment for epigastric pain.  Hospital records dated 
in July 1995 and November 1995 indicate that the veteran had 
pancreatic pseudocyst and acute pancreatitis.  In September 
1997, he sought treatment for right lower quadrant pain.  A 
November 1998 treatment record reflects a diagnosis of acute 
inflammation of the ascending colon secondary to 
pancreatitis.  Hospital records from the Georgetown 
University Hospital dated from February 2001 to May 2001 
indicate that the veteran had recurrent pancreatitis 
secondary to hypertriglyceridemia.  In a March 2001 
statement, Dr. Kalan opined that the veteran's "current 
condition is due to exposure to oil fires."  In a May 2001 
statement, Dr. Kalan reported that the veteran had 
necrotizing pancreatitis.  

The Board finds that a medical examination is necessary to 
determine whether the pancreatitis and esophagitis first 
manifested in service or are related to service or to a 
disease or injury in service.  The veteran is advised that 
failure, without good cause, to report for a necessary 
examination could result in the denial of his claim.  
38 C.F.R. § 3.655 (2004).

Accordingly, this case is remanded for the following action:

1.  The AMC or RO should obtain records 
of the veteran's treatment for sinusitis 
from 1998 to 2000 from a VA health unit 
in Washington, DC.  

2.  The AMC or RO should take the 
necessary steps to obtain all records of 
the veteran's treatment for pancreatitis, 
esophagitis, and sinusitis from Dr. 
Nicholas Azinge, and Dr. Radman 
Mostaghim; and records of treatment for 
pancreatitis by Dr. Mohamad Kalan, Dr. 
Carroll, and the pain clinic at the 
Georgetown University Medical Center.  

3.  The AMC or RO should obtain from the 
Social Security Administration copies of 
all records pertinent to the veteran's 
claim for Social Security disability 
benefits, including the medical records 
relied upon concerning that claim and the 
actual decision granting those benefits.

4.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of the pancreatitis and 
esophagitis.  The veteran's VA claims 
folder, including all information 
received pursuant to the above requests, 
must be made available to the examiner 
for review in connection with the 
examination.  

The examiner should report all current 
diagnoses.  The examiner should express 
an opinion as to whether it is at least 
as likely as not (50 percent probability 
or more) that the current pancreatitis 
and esophagitis are due to a disease or 
injury in service, or are otherwise 
related to service.  The examiner should 
specifically express on opinion as to 
whether it is at least as likely as not 
that the pancreatitis and esophagitis are 
due to exposure to oil well fires in the 
Persian Gulf in 1991.  Attention is 
invited to the service medical records 
showing complaints of diarrhea, abdominal 
pain, nausea, and bloody stools in 
service.  The examiner should provide a 
rationale for all opinions rendered.

5.  The AMC or RO should then 
readjudicate the issues on appeal.  If 
all the desired benefits are not granted, 
a supplemental statement of the case 
should be furnished to the veteran and 
his representative.  The case should then 
be returned to the Board, if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




